Citation Nr: 0026752	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1971 rating decision that assigned a single 70 
percent disability evaluation for complete radial nerve 
palsy, with incomplete neuropathy of the right median and 
ulnar nerves, under Diagnostic Code 8513, rather than a 
separate evaluation for damage to each of three nerves in the 
veteran's right arm.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
November 1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision of the New York RO 
that found that new and material evidence had not been 
submitted to warrant reopening a previously denied claim of 
clear and unmistakable error (CUE) in a November 1971 rating 
decision that assigned a 70 percent rating for complete 
radial nerve palsy.

As will be discussed in detail below, the Board believes that 
the RO has mischaracterized the issue by requiring new and 
material evidence to reopen the claim, and has 
recharacterized the issue on appeal in accordance with its 
basis for that determination.


REMAND

In order to clarify the reasons for this remand, it is 
necessary for the Board to review some of the procedural 
history regarding this case.  By a March 1971 rating 
decision, the veteran was originally granted service 
connection for complete radial nerve palsy secondary to a 
gunshot wound of the right arm with a fracture of the 
humerus, urethritis, gluteal abscess, right.  A 100 percent 
disability evaluation was assigned this disorder.  By a 
November 1971 rating decision, the evaluation was changed to 
reflect a 70 percent disability evaluation for complete 
radial nerve palsy, right, with incomplete neuropathy of the 
right median and ulnar nerves, under Diagnostic Code 8513.  A 
30 percent disability evaluation was also assigned under 
Diagnostic Code 5306 for gunshot wound residuals of the right 
arm with muscle loss.  The effective date of these changes 
was February 1972.

In September 1994, the veteran raised a claim of CUE 
regarding the evaluation assigned his right arm nerve damage, 
contending that a higher overall evaluation was warranted.  
This claim of CUE was denied by a November 1994 rating 
decision.  However, the Board notes that the precise nature 
of the veteran's claim was very vague as he did not 
specifically allege what he believed constituted CUE.  
Following a request for administrative review, a March 1995 
rating decision determined that there was CUE in that portion 
of the November 1971 rating decision that assigned a 30 
percent disability evaluation for gunshot wound residuals of 
the right arm with muscle loss.  A 40 percent disability 
evaluation was assigned for that disorder, effective from 
February 1972.

In September 1996, the veteran's then representative 
submitted a claim contending that the November 1971 rating 
decision contained CUE in that it did not separately rate the 
damage to all three of the nerves in the veteran's right arm.  
Three separate ratings for the three nerves damaged were 
requested.  In May 1998, the veteran's current representative 
submitted what was characterized as a notice of disagreement 
with the failure of the RO to reply to the September 1996 
claim.  In response, the RO issued the August 1998 rating 
decision currently on appeal.  In that rating decision, the 
RO treated the veteran's claim as identical to the claim 
previously raised in September 1994 and denied by a November 
1994 rating decision.  Therefore, the RO evaluated the 
current claim as one seeking to reopen the prior denial based 
on submission of new and material evidence.

The veteran's representative has argued, in the May 1999 
substantive appeal submitted, that the veteran's claim has 
been incorrectly characterized by the RO as a claim to reopen 
requiring new and material evidence.  It was argued that this 
standard of review was incorrect as the current CUE claim was 
not the same, either factually or legally, as the CUE claim 
raised in September 1994 and denied in November 1994.

Having reviewed the respective claims and rating decisions, 
the Board is in fundamental agreement with the veteran's 
representative that the current claim is not the same as that 
raised in September 1994, and there is no prior final rating 
decision governing the current claim.  The current claim of 
CUE is based upon a legal theory not previously adjudicated, 
namely the contention that three separate evaluations are 
warranted for the three nerves damaged in the veteran's right 
arm.  As such, the current claim is a new claim.  Therefore, 
it was inappropriate for the RO to apply the standards 
required to reopen a previously denied claim with new and 
material evidence to the current claim.  Due process requires 
a remand under these circumstances so that the veteran's 
claim may be adjudicated on a de novo basis as a CUE claim, 
not as a claim to reopen.  To avoid any prejudice to the 
veteran, the Board finds that the RO should address the CUE 
claim in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error (CUE) in a November 1971 rating 
decision that assigned a single 70 
percent disability evaluation for 
complete radial nerve palsy, with 
incomplete neuropathy of the right median 
and ulnar nerves, under Diagnostic Code 
8513, rather than a separate evaluation 
for damage to each of three nerves in the 
veteran's right arm.  The RO must provide 
full reasons and bases for its 
determinations.

2.  If the benefit sought is not granted, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



